Citation Nr: 0208188	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  00-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date prior to June 25, 1999, for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1969 to October 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
which, in pertinent part, granted service connection for 
bilateral hearing loss and assigned a 30 percent disability 
evaluation, effective from June 25, 1999, with the date of 
commencement of compensation as of July 1, 1999.  In October 
2000, the veteran filed a timely notice of disagreement (NOD) 
as to the effective date assigned.  The RO subsequently 
provided the veteran a statement of the case (SOC).  In May 
2001 the veteran perfected his appeal, and the issue of an 
earlier effective date for service connection for bilateral 
hearing loss has been properly certified to the Board.  
Supplemental statements of the case (SSOC's) were provided by 
the RO in September and October 2001.

In the January 2000 decision, the RO also granted a permanent 
and total disability rating for the purpose of non-service-
connected pension benefits.  However, because the veteran's 
monthly compensation award exceeded his monthly amount of 
pension entitlement, and the law does not permit a 
beneficiary to receive both benefits concurrently, the RO 
advised him that pension would not be paid due to his higher 
compensation entitlement.  In addition, service connection 
was denied for a claimed back disorder.  The record does not 
indicate that the veteran has appealed either of these 
issues.

In addition, the Board notes that, in a letter received by 
the RO in March 1974, the veteran appears to have claimed 
entitlement to service connection for a right knee disorder.  
To the extent that the March 1974 statement represents a 
claim of entitlement to service connection for a right knee 
condition, it is referred to the RO for appropriate 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(Board is without jurisdiction to consider issues not yet 
adjudicated by the RO).  The Board wishes to make it clear 
that it intimates no conclusion as to the outcome of any such 
claim.

FINDING OF FACT

On March 25, 1974, the RO received correspondence from the 
veteran, which indicated his intent to file a claim of 
entitlement to service connection for a hearing disorder.  


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
bilateral hearing loss as of March 25, 1974, instead of June 
25, 1999, have been met.  38 U.S.C.A. §§ 101, 5107, 5101, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an effective date prior to June 25, 
1999, for the grant of service connection for bilateral 
hearing loss.  

I.  Factual Background

Service medical records indicate that the veteran manifested 
mild hearing loss at induction upon audiometric examination.  
At the time of his discharge examination, audiometric testing 
revealed an increase in his hearing loss.  

On March 25, 1974, the RO received a letter from the veteran 
regarding an issue as to overpayment of educational 
assistance benefits.  In his correspondence, the veteran 
stated, in pertinent part, "I was in the Air Force, while I 
was on active duty, I received injury to my right knee, to my 
hearing.  I never filed [a claim] against them when I was 
discharged.  But I think it's about time to do so.  Is it too 
late to do so?"  

The RO did not respond to the veteran's statements and 
inquiry regarding his right to file a claim.  

On June 25, 1999, the RO received a statement from the 
veteran's accredited representative, which indicated his 
intent to file a claim seeking non-service-connected pension 
and service connection for a back condition.  The veteran 
submitted a formal claim on July 28, 1999.  

In December 1999 the veteran was afforded a VA examination, 
at which time he complained of bilateral hearing loss.  He 
reported having been near a jet aircraft in service when it 
unexpectedly started its engine.  According to the veteran, 
he was knocked off of his feet and his ears bled.  He 
indicated that he had suffered from hearing loss since that 
time.  The veteran stated that he was fitted with a hearing 
aid in 1994, and reported suffering from constant tinnitus.  
He was diagnosed with mild sloping to severe bilateral 
sensorineural hearing loss.  

The RO, in a rating decision dated in January 2000, denied 
the veteran's claim of entitlement to service connection for 
a back disorder, and granted his claim of entitlement to a 
permanent and total disability rating for pension purposes.  
In addition, the RO inferred a claim of service connection 
for bilateral hearing loss, and granted it, evaluating it as 
30 percent disabling effective from June 25, 1999.  

In October 2000 the veteran filed a notice of disagreement as 
to the effective date assigned to his claim.  The veteran 
indicated his belief that his effective date should have been 
granted back to the date of his discharge.  

The veteran stated in his substantive appeal, received by the 
RO in November 2000, as to his previous attempts to file a 
claim, "I made a statement before I left the Country of 
Korea!  I made a statement at Shaw Air Force Base, SC.  I 
made a statement in the early'70s - to VA.  I made a 
statement in the late '70s - to VA.  I made a statement in 
the '80s to VA."



II.  Legal Analysis

A.  Preliminary Matters

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  These 
changes in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000). 

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would appear to include cases which had been decided 
by the Board before the VCAA, but were pending in Court at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

As noted, the VCAA contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, and 
notification as to evidentiary requirements.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of evidence appears to be complete.  By virtue of 
the SOC and the SSOC's provided by the RO in October 2000, 
September 2001, and October 2001, respectively, the veteran 
has been given notice of the information and/or evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).


B.  Discussion

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2001).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2001).  

On March 25, 1974, the RO received a letter from the veteran, 
which specifically indicated his belief, in pertinent part, 
that he was entitled to benefits administered by VA for a 
hearing problem.  In fact, the veteran specifically inquired 
as to whether it was too late for him to file a claim.  The 
record reflects that the RO did not reply to the veteran's 
inquiry regarding a claim for disability benefits.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted by the agency as applications or claims - 
formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (1995).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  

The competent evidence of record does not indicate that the 
RO acted upon the veteran's informal claim of entitlement to 
service connection for a hearing disorder.

On June 25, 1999, the RO received another informal claim from 
the veteran seeking service connection for a back condition 
and pension.  The VA examination afforded the veteran in 
association with said informal claim also revealed bilateral 
hearing loss.  In a rating decision dated in January 2000 the 
RO granted the veteran service connection for a bilateral 
hearing disorder, and assigned a disability evaluation of 30 
percent, effective June 25, 1999, the date of receipt of the 
informal claim of entitlement to pension and service 
connection for a back disorder.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).  

The date of receipt shall be the date on which a claim, 
information, or evidence was received in the VA.  38 U.S.C.A. 
§ 101(30); 38 C.F.R. § 3.1(r) (2001).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2001).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Moreover, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 
C.F.R. § 3.31 (2001).

The Board finds, based upon the competent evidence of record, 
that the proper effective date for service connection for 
bilateral hearing loss should be March 25, 1974, the date on 
which the RO received the veteran's informal claim of 
entitlement to service connection for a hearing condition.  
We base this finding upon a liberal reading of the veteran's 
March 1974 correspondence.

By regulation, impaired hearing will be considered to be a 
disability for VA service connection purposes when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  Although the present 
appeal does not involve an issue of increased rating, and the 
Board intimates no opinion as to any earlier rating which 
might be assigned, we observe that the discharge examination 
does appear to reflect hearing loss thresholds at a level 
which is recognizable by VA as a disability.

The Board notes that the veteran further contends that he is 
entitled to an effective date back to the time of his 
discharge from active duty.  Pursuant to 38 C.F.R. § 3.400 
(b)(2), the effective date of an award of compensation based 
upon an original claim shall be the day after separation from 
active service or the date entitlement arose, if the claim is 
received within one year of discharge.  

The veteran asserted that he "made a statement" before 
leaving Korea, at Shaw Air Force Base, and in the "early 
'70s".  The Board has carefully reviewed the record and has 
identified no communication, medical treatment record, or 
other document prior to March 25, 1974, which may be 
interpreted as a formal or informal claim of entitlement to 
service connection for a hearing condition.  

The Court has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties. Clear evidence to 
the contrary is required to rebut the presumption of 
regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that, while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
further held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).

Even if it could be assumed in the present case that the 
veteran attempted to file a claim prior to March 25, 1974, 
despite the lack of corroborative evidence, there is no 
evidence in the record which specifically identified "the 
benefit sought", as is required by 38 C.F.R. § 3.155.  See 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is entitled to an effective date of 
March 25, 1974, instead of June 25, 1999, for service 
connection for bilateral hearing loss.  The Board cautions 
that this decision does not necessarily hold that the veteran 
was entitled to a compensable rating during the period from 
1974 to 1999.  The matter of ascertaining the rating to be 
assigned will be for consideration by the RO. 


ORDER

Entitlement to an effective date, no earlier than March 25, 
1974, for service connection for bilateral hearing loss is 
hereby granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



